 1                                                          Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                       CASE NO. CR19-203RSM
10
                           Plaintiff,
11
                      v.                              ORDER TO TRANSFER
12
                                                      PREVIOUSLY IMPOSED
      (17) KARINA RODRIGUEZ,
13                                                    CONDITIONS OF RELEASE UNDER
                                                      CR19-205RSM TO CR19-203RSM
14                         Defendant.
15
16
17         This matter comes before the Court on the United States’ Stipulated Motion to
18 Transfer Previously Imposed Conditions of Release Under CR19-205RSM to CR19-
19 203RSM. Having considered the record and files herein, the Court finds there is good
20 cause to grant the stipulated motion, and hence:
21         IT IS HEREBY ORDERED that the conditions of release previously imposed in
22 case CR19-205RSM are hereby transferred to case CR19-203RSM.
23         //
24         //
25         //
26
27
28

     (PROPOSED) ORDER TO TRANSFER PREVIOUSLY IMPOSED                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     CONDITIONS OF RELEASE UNDER CR19-205RSM to CR19-203RSM - 1           SEATTLE, WASHINGTON 98101
     United States v. Karina Rodriguez, CR19-203RSM                             (206) 553-7970
 1        The Clerk of the Court is directed to prepare an Appearance Bond in CR19-
 2 203RSM consistent with the Appearance Bond originally prepared in CR19-205RSM.
 3        DATED this 21st day of January, 2020.
 4
 5
 6
 7                                         A
                                           RICARDO S. MARTINEZ
 8                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13 Presented by:
14
   s/ C. Andrew Colasurdo
15 C. ANDREW COLASURDO
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

     (PROPOSED) ORDER TO TRANSFER PREVIOUSLY IMPOSED                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     CONDITIONS OF RELEASE UNDER CR19-205RSM to CR19-203RSM - 2        SEATTLE, WASHINGTON 98101
     United States v. Karina Rodriguez, CR19-203RSM                          (206) 553-7970
